This is certiorari to review an award of six cents for damages to business and six cents for damages to fixtures in a condemnation proceeding for the widening of Woodward avenue in Detroit.
Plaintiff had a fairly large department store. It leased the building, the front part of which was taken, requiring readjustment of plaintiff's fixtures and necessarily resulting in interruption of its business for a time.
Defendant introduced no testimony rebutting that offered by plaintiff on its claim of damage of $109,000. Some of the claim was within the ruling in Re Widening Harper Avenue, 237 Mich. 684, as being so necessarily speculative in character that the city need not introduce testimony but could rely upon its cross-examination of plaintiff's witnesses, and the jury was not bound by the testimony of minimum and maximum estimates in fixing compensation. *Page 328 
On the other hand, damage to fixtures was capable of quite accurate estimate and computation. Plaintiff's testimony thereon was definite and not necessarily speculative. The award shows that the jury wholly disregarded such testimony and found its award without sustaining evidence. Reversed with new trial, and costs to plaintiff.
McDONALD, C.J., and CLARK, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred.